DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 17 is canceled. Claims 1-16 and 18-37 are pending. Claims 5-6, 8, and 19-37 are withdrawn. Claims 1-4, 7, 9-16, and 18 are examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) in view of Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011) and Sharma (“Structural-Mechanical Characterization of Nanoparticle Exosomes in Human Saliva, Using Correlative AFM, FESEM, and Force Spectroscopy”, ACS Nano 2010; cited by Applicant in IDS 4/13/2022).
Regarding claim 1, Qiu teaches a sensor for liquid biopsy (BAF-TiN biosensor, see abstract; section 2.5., par. 1; section 3, par. 1). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (TiN nanofilm functionalized with biotinylated anti-CD63 and biotinylated anti-EGFRvIII, sections 2.2., 2.5., 3; Fig. 1; given the broadest reasonable interpretation of the claim, substrate with a surface may be interpreted as the TiN nanofilm itself, see Fig.1, or the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). The biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells (e.g., see section 1, par. 2; section 2.5., par. 1; section 3; Fig. 1). 
Qiu teaches the sensor including a cantilever for atomic force microscopy, the cantilever being arranged to be operably cooperating with the substrate and including a tip (section 2.4.).
Qiu fails to teach a tip surface functionalized with biotinylated antibodies complementary to surface proteins on the exosomes.
Barattin teaches AFM tip functionalization with one or more probe molecules that can recognize a specific type of target molecule supported on the surface in order to enable detection of specific interactions at the single molecule level (Introduction). Barattin teaches anchoring biological probes, such as biotin-labelled antibodies, on AFM tips using biotin-avidin binding properties (p. 465, see section 3.1 and Fig. 9).
Sharma teaches anti-CD63 functionalized AFM tips provide highly specific and sensitive detection of CD63, a potentially useful cancer marker on individual exosomes (abstract). The anti-CD63 functionalized AFM tip allowed for quantitative single receptor level detection which could enable early cancer diagnosis (conclusions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever tip of Qiu such that it is functionalized with biotinylated antibodies as taught in Barattin in order to enable detection of specific interactions at the single molecule level and to further have the biotinylated antibodies be antibodies complementary to surface proteins on the exosomes as in Sharma because this would allow for quantitative single receptor level detection the could enable cancer diagnosis (Sharma, conclusions). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to AFM analysis.
Regarding claims 2 and 3, Qiu teaches the exosomes are released by the malignant cancer cells and that the malignant cancer cells are glioma cells (e.g., see section 1, par. 2; section 2.5., par. 1; section 3).
Regarding claim 4, Qiu teaches the biotinylated antibodies on the surface of the substrate include biotinylated anti-CD63 antibodies (sections 2.2., 2.5., 3; Fig. 1).
Regarding claim 7, Qiu teaches the biotinylated antibodies on the surface of the substrate include biotinylated anti-CD63 antibodies and biotinylated anti-EGFRvIII antibodies (sections 2.2., 2.5., 3; Fig. 1).
Regarding claim 9, Qiu teaches the substrate and the surface are made of different materials (TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
Regarding claims 10 and 11, Qiu teaches the surface is made of plasmonic material and that the plasmonic material comprises titanium nitride or titanium nitride-based material (e.g., see abstract).
Regarding claim 12, Qiu teaches the substrate is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig. 1).
Regarding claim 13, Qiu teaches the surface is in the form of a nanofilm of titanium nitride or titanium nitride-based material (section 1, par. 2; Fig.1; the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
Regarding claim 15, Qiu teaches the substrate is in the form of a chip or a disc (referred to as BAF-TiN chip or sensing chip in section 2.2 at p. 4, col. 1 and section 4: Characterization of BAF-TiN and Absorbed GMs-Derived Exosomes by AFM).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) in view of Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011) and Sharma (“Structural-Mechanical Characterization of Nanoparticle Exosomes in Human Saliva, Using Correlative AFM, FESEM, and Force Spectroscopy”, ACS Nano 2010) as applied to claim 1 above, and further in view of Im (“Label-free detection and molecular profiling of exosomes with a nano-plasmonic sensor”, Nat Biotechnol. 2014).
Regarding claim 14, Qiu in view of Barattin and Sharma teaches the sensor of claim 13, but fails to teach the surface comprises nanoholes.
Im teaches a sensor for liquid biopsy (abstract; p. 2, par. 2-3; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (Au film on glass substrate, p. 2, par. 2-3; p. 8, par. 2). Im teaches the surface comprises nanoholes (p. 2, par. 2-3). Im teaches that plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity, and the transmission setup allows system miniaturization as well as the construction of highly-packed sensing arrays (p. 2, par. 2-3). Im also teaches the biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells and the exosomes are released by the malignant cancer cells (abstract; p. 4, par. 4-p. 5, par. 2; p. 6, par. 2; e.g., ovarian cancer). Im teaches the biotinylated antibodies include biotinylated anti-CD63 antibodies (p. 8, par. 2). Im teaches the substrate and the surface are made of different materials (Au film on glass substrate, p. 2, par. 2-3; p. 6, par. 4). Im teaches the surface is made of plasmonic material (e.g., Ag, see abstract; p. 2, par. 2-3). Im teaches the substrate is in the form of a chip (referred to as chip, e.g., p. 2, par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate surface of Qiu in view of Barratin and Sharma such that the surface comprises nanoholes as in Im because plasmonic nanoholes are ideal as their probing depth can be readily matched to exosome size for improved detection sensitivity (p. 2, par. 2-3). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to sensors with functionalized substrates for detection of cancer-derived exosomes.
Regarding claim 16, Qiu in view of Barratin and Sharma fails to teach the sensor further comprising: a housing defining a space, the substrate being arranged in the space; an inlet; and an outlet; wherein the inlet, the outlet, and the space are in liquid communication with each other.
Im teaches a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet wherein the inlet, the outlet, and the space are in liquid communication with each other (nPLEX chip integrated with a multi-channel microfluidic cell with inlets and outlets, see Fig. 4a and Supplementary Fig. 3).
It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to further include in the sensor of Qiu in view of Barattin and Sharma a housing defining a space, the substrate being arranged in the space, an inlet, and an outlet, wherein the inlet, the outlet, and the space are in liquid communication with each other as in Im in order to provide a system for point-of-care patient analyses, including a site to inject or apply the sample into the system (e.g., p. 3, par. 1; caption for Supplementary Fig. 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) in view of Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011) and Sharma (“Structural-Mechanical Characterization of Nanoparticle Exosomes in Human Saliva, Using Correlative AFM, FESEM, and Force Spectroscopy”, ACS Nano 2010) as applied to claim 1 above, and further in view of Wei (“Evaluation of the Prognostic Value of CD44 in Glioblastoma Multiforme”, Anticancer Research 2010).
Qiu in view of Barattin and Sharma teaches the sensor of claim 1, but fails to teach the further biotinylated antibodies on the tip surface include biotinylated anti-CD44 antibodies.
Wei teaches CD44, CD63, FN1, GADD45A, and SPP1 are five potential glioblastoma tumor biomarkers and showed expression patterns that correlated significantly with malignant glioma (e.g., Abstract; Discussion, p. 256, col. 1). Wei teaches CD44 antigen is a promising candidate for further development as a prognostic and therapeutic tool (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the biotinylated antibodies of the tip surface of Qiu in view of Barattin and Sharma be biotinylated anti-CD44 antibodies in place of anti-CD63 antibodies because this would allow for detection of CD44 which is a promising candidate as a prognostic and therapeutic tool for glioblastoma (Wei, Abstract). One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique since the same expected detection of glioblastoma would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired molecular information to be obtained. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to biomarkers of malignant gliomas.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8, 15, and 17 of copending Application No. 16/889,623 (hereinafter ‘623) in view of Qiu (“Detection of Glioma-Derived Exosomes with the Biotinylated Antibody-Functionalized Titanium Nitride Plasmonic Biosensor”, Adv. Funct. Mater. 2018) and Barattin (“Chemical Modifications of Atomic Force Microscopy Tips”, Atomic Force Microscopy in Biomedical Research, 2011). Although ‘623 recites a method and a kit, the method and kit comprise a sensor to which the instant claims are directed.
Regarding instant claim 1, ‘623 recites a method of detecting exosomal proteins in a biological fluid sample including blood of mouse models of glioma, comprising introducing a sample to a sensor with an antibody-functionalized chip wherein the sensor is immobilized with an antibody capable of binding with exosomal protein present in the sample (second sensor, claim 1) and a kit comprising a sensor immobilized with an antibody capable of binding with exosomal protein present in the sample (claim 15), thereby reading on a sensor for liquid biopsy, comprising: a substrate with a surface with antibodies, the antibodies arranged to engage with surface proteins on exosomes associated with malignant cancer cells. ‘623 further recites the sensor comprising a cantilever for atomic force microscopy, the cantilever being arranged to be operably cooperating with the substrate, the cantilever including a tip with a tip surface functionalized with antibodies complementary to surface proteins of exosomes (claims 1, 11, 15, 17).
‘623 fails to recite the antibodies on the surface of the substrate are biotinylated antibodies and the tip surface functionalized with biotinylated antibodies.
Qiu teaches a sensor for liquid biopsy (BAF-TiN biosensor, see abstract; section 2.5., par. 1; section 3, par. 1). The sensor comprises a substrate with a surface functionalized with biotinylated antibodies (TiN nanofilm functionalized with biotinylated anti-CD63 and biotinylated anti-EGFRvIII, sections 2.2., 2.5., 3; Fig. 1; given the broadest reasonable interpretation of the claim, substrate with a surface may be interpreted as the TiN nanofilm itself, see Fig.1, or the TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis). The biotinylated antibodies are arranged to engage with surface proteins on exosomes associated with malignant cancer cells (e.g., see section 1, par. 2; section 2.5., par. 1; section 3; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antibodies of ‘623 be biotinylated antibodies as in Qiu because ‘623 is generic with respect to the functionalization technique used to functionalize the chip with antibodies that can be incorporated into the sensor and one would be motivated to use the appropriate functionalization technique for sensitive and accurate detection of the desired protein. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are both drawn to sensors for detecting exosomal proteins with surfaces functionalized with antibodies.
Barattin teaches AFM tip functionalization with one or more probe molecules that can recognize a specific type of target molecule supported on the surface in order to enable detection of specific interactions at the single molecule level (Introduction). Barattin teaches anchoring biological probes, such as biotin-labelled antibodies, on AFM tips using biotin-avidin binding properties (p. 465, see section 3.1 and Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever tip of ‘623 in view of Qiu such that it is functionalized with biotinylated antibodies as taught in Barattin because ‘623 in view of Qiu is generic with respect to the AFM tip functionalization technique that can be used to functionalize the AFM tip with an antibody and one would be motivated to use the appropriate AFM tip functionalization technique based on, for example, the desired antibody orientation. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to AFM analysis using tips functionalized with antibodies.
Regarding instant claims 2 and 3, ‘623 recites the exosomes are released by the malignant cancer cells and that the malignant cancer cells are glioma cells (claims 1, 7-8).
Regarding instant claims 4 and 7, ‘623 fails to recite the antibodies on the surface of the substrate are anti-CD63 antibodies.
Qiu teaches the biotinylated antibodies on the surface of the substrate include biotinylated anti-CD63 antibodies (sections 2.2., 2.5., 3; Fig. 1) and biotinylated anti-EGFRvIII antibodies (sections 2.2., 2.5., 3; Fig. 1). Qiu teaches using CD63 and EGFRvIII for detection of glioma-derived exosomes (abstract, sections 1, 2.2., 2.5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antibodies on the surface of the substrate be biotinylated anti-CD63 antibodies and biotinylated anti-EGFRvIII antibodies because CD63 and EGFRvIII can be used for detection of glioma-derived exosomes (Qiu, abstract, sections 1, 2.2., 2.5) and ‘623 is generic with respect to the antibodies that can be used to capture glioma-derived exosomes. One would be motivated to use the appropriate antibodies for sensitive and accurate detection of glioma-derived exosomes.
Regarding instant claim 9, ‘623 fails to teach the substrate and the surface are made of different materials.
Qiu teaches the substrate and the surface are made of different materials (TiN nanofilm on a glass slide, see section 4: TiN Film Synthesis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate and surface of the sensor of ‘623 be made of TiN nanofilm on a glass slide as in Qiu because ‘623 is generic with respect to materials used and one would be motivated to use the appropriate materials for sensitive and accurate detection of the desired exosomal proteins.
Regarding instant claim 15, ‘623 recites the substrate is in the form of a chip or disc (e.g., claim 1).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 4 August 2022 have been fully considered but they are not persuasive. 
Applicant argues the AFM tip of Qiu is used for topographic studies and not for engaging/capturing exosomal proteins. Applicant argues Barattin and Sharma teach the use of a functionalized AFM tip without mentioning a separate substrate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the motivation set forth for combining the cited references is insufficient for establishing a prima facie case of obviousness as there is nothing in the cited references that would motivate a person of ordinary skill in the art to combine the subject matter in the cited references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Barattin teaches AFM tip functionalization with one or more probe molecules that can recognize a specific type of target molecule supported on the surface in order to enable detection of specific interactions at the single molecule level (Introduction). Sharma teaches anti-CD63 functionalized AFM tips provide highly specific and sensitive detection of CD63, a potentially useful cancer marker on individual exosomes (abstract) and that anti-CD63 functionalized AFM tip allowed for quantitative single receptor level detection which could enable early cancer diagnosis (conclusions). The statement that the motivation set forth for combining the cited references is insufficient for establishing a prima facie case of obviousness as there is nothing in the cited references that would motivate a person of ordinary skill in the art to combine the subject matter in the cited references is merely an assertion of a conclusory statement without evidence. Conclusory statements cannot take the place of evidence in the record and an assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677